DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Claims 1-4，6-17, 19, 20 are currently pending and presented for examination.
Response to Arguments 
         Applicant's remarks filed on 11/08/2021 with respect to prior art rejection have been considered and they are persuasive.  The independent claims have been amended to include previously identified allowable subject matter. The prior art rejection is withdrawn.  Claims 1-4，6-17, 19, 20 are allowed.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “photoelectric conversion unit configured to…”, “first amplification unit configured to…”, “second amplification unit configured to…”, “amplification factor control unit configured to….”,  in claim 1, “a first analog to digital conversion unit configured to …”, “ a second analog to digital conversion unit configured to…”  in claim 2,  “ a combining unit configured to…” in claim 3, “the amplification factor control unit changes  …” in claim 4,  “the amplification factor control unit sets …” , “ the combining 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






EXAMINER'S AMENDMENT 
     An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please note that only currently amended claims are listed below, for previously presented claims, please refer to amendments filed on 11/08/2021.
Some of the claim limitation listed in claim 6 and claim 19 have already been incorporated in independent claim 1 and claim 14, therefore, the repetitive limitation in claims 6 and claim 19 have been amended (deleted) in the following examiner’s amendment.
The currently amended claims are listed as the following: 
Claim 6.    (Currently amended) The image capture apparatus according to claim 3, 
     wherein the combining unit combines, in the first case, the first digital image signal and the second digital image signal and averages, in the second case, the first digital image signal and the second digital image signal.



Allowable subject matter
Claims 1-4，6-17, 19, 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 1, prior art on record Fossum et al.  (US Pub. No.: US 2002/0057845 A1) discloses an image capture apparatus (Para 29; Fig 1; image sensing system 110) comprising:
a photoelectric conversion unit  ( Para 29; CMOS active pixel sensor ) configured to convert an optical image into an image signal;
an acquisition unit ( Para 5; Each of the pixel processing elements includes a photo-detector element (e.g., a photodiode or a photogate) for detecting brightness information in the received image, and active transistors (e.g., an amplifier) for reading out and amplifying the light signals in the received image; wherein the brightness information in the received image is related to exposure values and the amplified light signals is related 
a first amplification unit configured to amplify the image signal with a first amplification factor ( Fig 5B;  Para 55-56; gain amplifier 531B; input signals to gain stage 53B is amplified by two gain amplifiers 531B and 532B) ;
a second amplification unit configured to amplify the image signal with a second amplification factor (Fig 5B;  Para 55-56; gain amplifier 532B; input signals to gain stage 53B is amplified by two gain amplifiers 531B and 532B) ; 
and an amplification factor control unit  ( Para 31; readout circuitry 25) configured to change the first amplification factor or the second amplification factor based on the value related to the correct exposure ( Para 14; The two gains may be chosen based on a pre-determined degree of improvement in a dynamic range of the image sensor with respect to the output signal levels; wherein it is well known in the art that output signal levels are based on exposure, the output  signals are amplified by the two gains to correct signal level/ brightness and increase dynamic range ) .
	However, none of the prior art discloses “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in a first case, the first amplification factor and the second amplification factor are different from each other and, in a second case, the first amplification factor and the second 
	Claims 2-4, 6-13 are allowed as being dependent from claim 1.
Regarding claim 14,  the subject matter disclosed in the claim is similar to the subject matter disclosed in claim 1; therefore claim 14 is allows for the same reasons as set forth in claim 1. 
Claims 15, 16, 17, 19, 20 are allowed as being dependent from claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XI WANG/           Primary Examiner, Art Unit 2696